DETAILED ACTION
Claims 1-4, 7-8, 11-15, and 17-26 are presented for examination, wherein claims 1, 7-8, 11, and 17-18 are currently amended; plus, claims 19-26 are newly added. Claims 5-6, 9-10, and 16 are cancelled.
The 35 U.S.C § 103 rejection of claims 1-4, 6-8, and 11-18 over Burkhardt in view of Xu is withdrawn as a result of the amendments to claims 1 and 11, from which the other claims depend.
The 35 U.S.C. § 103 rejection of claims 1-4 and 6-8 Xu in view of Chen is withdrawn as a result of the amendments to claim 1, from which the other claims depend.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1-4, 7-8, 11-15, and 17-18 plus newly added claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sawa et al (US 2013/0316229).
Regarding independent claim 1, Sawa teaches a non-aqueous electrolyte solution, said solution comprising (1) an electrolyte; (2) a non-aqueous solvent; (3) a compound (A), which may be a sultone; (4) a cyclic carbonate (B) containing fluorine; and, (5) a 
wherein in (1), said electrolyte may be a lithium salt, such as lithium bis(oxalato)borate (hereinafter “LiBOB”), said salt dissolved at a concentration of 0.5-3 mol/L within said solution (e.g. ¶¶ 0025, 90-91 and 97);
wherein in (2), said non-aqueous solvent may include a linear carbonate having 3 to 7 carbons with 1 to 6 fluorine atoms, an example including 2,2,2-trifluoroethyl methyl carbonate, and wherein said linear carbonate may be present in an amount of 15-100 vol%, preferably 15-90 vol% or 15-85 vol% (e.g. ¶¶ 0099, 106-113, and 116);
wherein in (3), said compound (A) may be a sultone, such as 1,3-propane sultone or 1,3-propene sultone, in an amount of e.g. 1.0-10 mass % of said solution (e.g. ¶¶ 0085-88); and,
wherein in (4), said cyclic carbonate (B) containing fluorine may be 4,5-difluoroethylene carbonate or 4-fluoroethylene carbonate, in an amount of e.g. 0.1-25 mass% (e.g. ¶¶ 0054-57 and 59),
wherein said method includes admixing compounds (A), (B), and (C) with said electrolyte and non-aqueous solvent in a “mixing” step (e.g. ¶¶ 0043-44, 562-63, 68-69, 72-73, and 75),
said teachings reading on “method for producing a non-aqueous electrolyte solution in which a lithium salt is dissolved in a non-aqueous solvent that contains a fluorinated solvent as a main component,” said method comprising:
step (1)	wherein by admixing compounds (A), (B), and (C) with said electrolyte and non-aqueous solvent, wherein said non-aqueous solvent may be said supra), it is implied said 2,2,2-trifluoroethyl methyl carbonate solvent is “provided” in “fluorinated solvent provision step,” reading on the limitation “a fluorinated solvent provision step for providing the fluorinated solvent;”
step (2)	wherein by admixing compounds (A), (B), and (C) with said electrolyte and non-aqueous solvent, wherein said sultone may be 1,3-propane sultone or 1,3-propene sultone (e.g. supra), it is implied said 1,3-propane sultone or 1,3-propene sultone is “provided” in the limitation “a highly polar solvent provision step for providing a highly polar solvent having a relative dielectric constant of 40 or more,” and said 1,3-propane sultone or 1,3-propene sultone would be expected to have the claimed properties “highly polar solvent” and “a relative dielectric constant of 40 or more” since it is an identical composition (see underlined portion of the previously added limitation infra) MPEP § 2112.01; and, reading on the previously added limitation “the highly polar solvent contains any of ethylene carbonate, propylene carbonate, sulfolane, 1,3-propane sultone or 1-propene 1,3-sultone” (underlining added);
step (3)	wherein by mixing compounds (A), (B), and (C) with said electrolyte and non-aqueous solvent, said electrolyte may be LiBOB that is dissolved at a concentration of 0.5-3 mol/L therein (e.g. supra), within the claimed limitation “a concentration that exceeds the saturation concentration in the fluorinated solvent” see instant specification, at e.g. ¶¶ 0056 and 59, which teaches “…the saturation concentration of LiBOB in a non-aqueous solvent containing a fluorinated solvent as a main component is generally approximately 0.002 to 0.05 M”), reading on “a LiBOB dissolution step for preparing a highly concentrated LiBOB solution by dissolving LiBOB in the highly polar solvent at a concentration that exceeds the saturation concentration in the fluorinated solvent,” see also MPEP § 2144.05(I); and,
step (4)	wherein by mixing compounds (A), (B), and (C) with said electrolyte and non-aqueous solvent, wherein said electrolyte may be LiBOB dissolved therein (e.g. supra), reading on “a mixing step for mixing the fluorinated solvent…,” but does not expressly teach mixing said LiBOB with said sultone compound (B) to form a mixture prior to mixing said mixture with said non-aqueous solvent and said fluorinated cyclic carbonate (B).
However, the order of steps is prima facie obvious in the absence of new or unexpected results, e.g. MPEP § 2144.04(IV)(C). Here, Sawa teaches the final solution may include LiBOB in a concentration of 0.5-3 mol/L (e.g. supra).

Regarding the newly added limitation “the fluorinated solvent comprises a fluorinated cyclic carbonate and a fluorinated linear carbonate,” in (2), said non-aqueous solvent may be e.g. 2,2,2-trifluoroethyl methyl carbonate present in an amount of 15-100 vol%, preferably or 15-90 vol% or 15-85 vol%; and in (4), said cyclic carbonate (B) may be e.g. 4,5-difluoroethylene carbonate or 4-fluoroethylene carbonate, present in an amount of e.g. 0.1-25 mass% (e.g. supra),

Regarding the order of steps (1)-(4), said method includes admixing compounds (A), (B), and (C) with said electrolyte and non-aqueous solvent in a “mixing” step (e.g. supra), but does not expressly teach a specific order of providing components or dissolving and mixing said components (e.g. entire disclosure).
prima facie obvious in the absence of new or unexpected results, e.g. MPEP § 2144.04(IV)(C). Here, Sawa teaches the final solution may include LiBOB in a concentration of 0.5-3 mol/L (e.g. supra).
Regarding previously amended claim 2, Sawa teaches the method of claim 1, wherein said non-aqueous solvent may be e.g. 2,2,2-trifluoroethyl methyl carbonate present in an amount of 15-100 vol%, preferably or 15-90 vol% or 15-85 vol%; and, said cyclic carbonate (B) may be e.g. 4,5-difluoroethylene carbonate or 4-fluoroethylene carbonate, present in an amount of e.g. 0.1-25 mass% (e.g. supra), reading on the previously amended limitation “the volume of the fluorinated solvent is 80 to 95 vol% when the total volume of the non-aqueous solvent is taken as 100 vol%,” e.g. MPEP § 2144.05(I).
Regarding previously amended claim 3, Sawa teaches the method of claim 1, wherein said electrolyte may be LiBOB dissolved at a concentration of 0.5-3 mol/L therein (e.g. supra), reading on the previously amended limitation “the concentration of LiBOB in the highly concentrated LiBOB solution is 1 to 4 M,” e.g. MPEP § 2144.05(I).
Regarding previously amended claim 4, Sawa teaches the method of claim 1, but does not expressly teach the previously amended limitation “a lithium salt dissolution step for dissolving the lithium salt in the fluorinated solvent is carried out before carrying out the mixing step.
However, the order of steps is prima facie obvious in the absence of new or unexpected results, e.g. MPEP § 2144.04(IV)(C). Here, Sawa teaches the final solution may include LiBOB in a concentration of 0.5-3 mol/L (e.g. supra
Regarding newly amended claims 7-8, Sawa teaches the method of claim 1, wherein said non-aqueous solvent may be e.g. 2,2,2-trifluoroethyl methyl carbonate; and, said cyclic carbonate (B) may be e.g. 4,5-difluoroethylene carbonate or 4-fluoroethylene carbonate, (e.g. supra), reading on “the fluorinated cyclic carbonate is any of 4-fluoroethylene carbonate, 4,5-difluoroethylene carbonate or trifluoromethylethylene carbonate” (claim 7) and “the fluorinated linear carbonate is methyl-2,2,2-trifluoroethyl carbonate” (claim 8).
Regarding newly added claim 19, Sawa teaches the method of claim 1, wherein said non-aqueous solvent may be e.g. 2,2,2-trifluoroethyl methyl carbonate present in an amount of 15-100 vol%, preferably or 15-90 vol% or 15-85 vol%; and, said cyclic carbonate (B) may be e.g. 4,5-difluoroethylene carbonate or 4-fluoroethylene carbonate, present in an amount of e.g. 0.1-25 mass% (e.g. supra), reading on “the vol% ratio of the fluorinated cyclic carbonate to the fluorinated linear carbonate is from 10:70 to 30:70,” e.g. MPEP § 2144.05(I).
Regarding newly added claim 20, Sawa teaches the method of claim 1, wherein said electrolyte may be a lithium salt, such as LiBOB (e.g. supra), and may further include an additional lithium salt, such as LiPF6, LiBF4, LiClO4, LiN(CF3SO2)2, LiC(CF3SO2)3, or LiN(FSO2)2 (e.g. ¶¶ 0090-95), reading on “the lithium salt comprises LiPF6, LiBF4, LiClO4, LiAsF6, LiCF3SO3, LiC4F9SO3, LiN(CF3SO2)2, LiC(CF3SO2)3, LiI or LiN(FSO2)2.”
Regarding newly added claim 21, Sawa teaches the method of claim 1, wherein said electrolyte may be a lithium salt, such as LiBOB (e.g. supra), and may further include an additional lithium salt, such as LiPF6, LiBF4, LiClO4, LiN(CF3SO2)2, 3SO2)3, or LiN(FSO2)2 (e.g. ¶¶ 0090-95), further, said lithium salt is dissolved at a concentration of 0.5-3 mol/L within said solution (e.g. supra), reading on “the lithium salt concentration in the non-aqueous electrolyte solution is 0.5 to 2 mol/L,” e.g. MPEP § 2144.05(I).
Regarding newly added claim 22, Sawa teaches the method of claim 1, wherein said compound (A) may be e.g. 1,3-propane sultone or 1,3-propene sultone in an amount of e.g. 1.0-10 mass % of said solution (e.g. ¶¶ 0085-88); and, said cyclic carbonate (B) containing fluorine may be e.g. 4,5-difluoroethylene carbonate or 4-fluoroethylene carbonate in an amount of e.g. 0.1-25 mass% (e.g. supra), reading on “the ratio of the highly polar solvent to the fluorinated cyclic carbonate is 5:25 to 20:10,” e.g. MPEP § 2144.05(I).

Regarding previously added claims 11-15 and 17-18 and newly added claims 23-26, Sawa is applied as provided supra, with the following modifications.
Still regarding previously added and newly amended independent claim 11, Sawa teaches a rechargeable battery including examples of its electrolyte has a capacity retention in the range of e.g. 84.6-91.3% after 200 100 cycles (Table 1), overlapping the claimed range reading on “a capacity retention rate of a non-aqueous electrolyte secondary battery using the non-aqueous electrolyte solution is greater than 90%,” see also MPEP § 2144.05(I).
In the alternative, Sawa teaches an electrolyte solution with a substantially identical composition (e.g. supra), so the claimed capacity retention rate would be expected, e.g. MPEP § 2112.01(II).
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, and 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723